DETAILED ACTION
Applicant’s amendment filed December 17, 2020 is acknowledged.
Claims 5, 16-19, 24, and 25 are cancelled as previously indicated.
Claims 1-4, 6-15, 20-23, and 26-29 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 13-15,  26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (U.S. Patent Application Publication # 2016/0094975 A1) in view of Tseng (U.S. Patent Application Publication # 2014/0293898 A1).
Regarding claims 1 and 13, Sheng teaches and disclose a wireless device (wireless terminal/UE, figures 1 and 5) and method performed by a wireless device in a communication network (network, figures 1 and 5), the method comprising: 
obtaining a configuration related to a first and a second set of resources which the wireless device may use for requesting communication resources from the communication network (abstract; [0083]; [0084]; teaches a wireless terminal obtaining a first set of radio resource (mode 1 resource) and a second set of radio resources (mode 2 resource) which may be used for requesting resources during a random access procedure), 
conducting a first request for communication resources for uplink or downlink communication using one or more first available resources from one of the first set and ([0083]; [0084]; figure 2B; teaches using resources that are available from either the first or second set of resources for requesting resources for communication in a random access procedure).
However, Sheng may not expressly disclose after the first request is conducted and before a reply from the communication network to the first request is received, in response to an additional resource from the other one of the first set and the second set of resources being available, conducting a second request for the communication resources from the uplink or downlink communication using the additional resource from the other one of the first set and the second set of resources.
Nonetheless, in the same field of endeavor, Tseng teaches and suggests after the first request (first scheduling request, SR1, figure 6) is conducted and before a reply from the communication network to the first request is received (before uplink grant received; figure 6), in response to an additional resource (second SR resources) from the other one of the first set and the second set of resources being available (first or second SR resources), conducting a second request (second scheduling request, SR2, figure 6) for the communication resources from the uplink or downlink communication using the additional resource from the other one of the first set and the second set of resources. (figure 6; [0044]; [0045]; [0048]; teaches sending a first scheduling request (SR1) and before an uplink grant is received, sending a second scheduling request (SR2) using a second SR resource to conduct the second SR2 from among the scheduling resources).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending a first SR1 

Regarding claims 3 and 14, Sheng, as modified by Tseng, further teaches and discloses wherein a criterion for triggering the fallback scheme relates to at least one of a set of criteria comprising: a number of allowed unsuccessful attempts to request the communication resources using resources comprised in one of the first set and the second set of resources; a combination of a number of allowed unsuccessful attempts to request the communication resources using resources comprised in the first set of resources and a number of allowed unsuccessful attempts to request the communication resources using resources comprised in the second set of resources; and a time period from a first unsuccessful attempt to request the communication resources using the resources comprised in one of the first set and the second set of resources ([0055]; [0067]; [0084]; teaches when a criterion, such as receiving a predetermined number of unsuccessful notifications, entering a fallback scheme, such as switching to use of a second set of resources). 

Regarding claims 4 and 15, Sheng, as modified by Tseng, further teaches and discloses wherein the second set of resources is associated with a higher number of allowed unsuccessful attempts to request the communication resources than the first ([0116]; [0117]; teaches the second set of resources are allowed unsuccessful attempts until the attempts are successful). 

Regarding claim 6, Sheng, as modified by Tseng, further teaches and discloses wherein at least two criteria (switch causing event) in the set of criteria are associated with different fallback schemes ([figure 3; [0085]; different switch-causing events associated with different schemes). 

Regarding claim 7, Sheng, as modified by Tseng, further teaches and discloses wherein one criterion in the set of criteria (switch causing event) is related to a combined use of the resources from the first and second set of resources ([figure 3; [0085]; different switch-causing events associated with different schemes). 

Regarding claim 8, Sheng, as modified by Tseng, discloses the claimed invention, but may not expressly disclose wherein each of conducting the first request for the communication resource and conducting the second request the communication resources comprises transmitting a scheduling request or a random access request (although Shen does teach and suggest using either the first or second set of resources for requesting resources for communication in a random access procedure; [0084]; figure 2B). 
Nonetheless, Tseng further teaches and suggests wherein each of conducting the first request for the communication resource and conducting the second request the communication resources comprises transmitting a scheduling request or a random (figure 6; [0044]; [0045]; [0048]; teaches sending a first scheduling request (SR1) and before an uplink grant is received, sending a second scheduling request (SR2) using a second SR resource to conduct the second SR2 from among the scheduling resources).

Regarding claims 26 and 28, Sheng, as modified by Tseng, discloses the claimed invention, but may not expressly disclose repeating conducting an extra one or more requests for the communication resources for uplink or downlink communication using resources from the other one of the first set and the second set of resources until a reply is received or a fallback scheme is triggered.
Nonetheless, Tseng further teaches and suggests repeating conducting an extra one or more requests for the communication resources for uplink or downlink communication using resources from the other one of the first set and the second set of resources until a reply is received or a fallback scheme is triggered (figure 6; [0044]; [0045]; [0048]; teaches sending a first scheduling request (SR1) and before an uplink grant is received, sending a second scheduling request (SR2) using a second SR resource to conduct the second SR2 from among the scheduling resources). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SHENG (U.S. Patent Application Publication # 2016/0094975 A1) in view of Tseng (U.S. Patent Application Publication # 2014/0293898 A1), and further in view of Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2009/0316593 A1).
claim 2, Sheng, as modified by Tseng, discloses the claimed invention, but may not expressly disclose wherein requests made in resources comprised in the second set of resources are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources (although Tseng does teach and suggest making a scheduling request using the nearest configured SR resource and another scheduling request using other configured SR resource, which is not the nearest, thus having a lower probability of being received; [0043]). 
Nonetheless, in the same field of endeavor, Wang further teaches and suggests wherein requests made in resources comprised in the second set of resources (non-dedicated resources) are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources ([0044]; teaches making a request for resources using a second set of resources, such as non-dedicated resources, are associated with a lower probability of being received than the first set of resources, such as dedicated resources).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate making a request for resources using a second set of resources, such as non-dedicated resources, are associated with a lower probability of being received than the first set of resources, such as dedicated resources as taught by Wang with the method as disclosed by Sheng, as modified by Tseng, for the purpose of dynamic use of communication resources and .

Claims 9, 10, 12, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (U.S. Patent Application Publication # 2016/0094975 A1) in view of Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2009/0316593 A1).
Regarding claims 9 and 20, Sheng teaches and discloses a network node (eNB, figures 1 and 5) and method performed by the network node in a communication network (network, figures 1 and 5), the method comprising: configuring a wireless device (wireless terminal/UE, figures 1 and 5) to use a first available resource from one of a first set and a second set of resources to request uplink or downlink communication resources from the communication network (abstract; [0083]; [0084]; teaches a wireless terminal obtaining a first set of radio resource (mode 1 resource) and a second set of radio resources (mode 2 resource) and using resources that are available from either the first or second set of resources for requesting resources for communication in a random access procedure).
However, Sheng may not expressly disclose wherein requests made in resources comprised in the second set of resources are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources. 
Nonetheless, in the same field of endeavor, Wang teaches and suggests wherein requests made in resources comprised in the second set of resources are associated  ([0044]; teaches the second set of resources, such as non-dedicated resources, are associated with a lower probability of being received than the first set of resources, such as dedicated resources).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second set of resources, such as non-dedicated resources, are associated with a lower probability of being received than the first set of resources, such as dedicated resources as taught by Wang with the method as disclosed by Sheng for the purpose of dynamic use of communication resources and providing efficient use of network resources.

Regarding claims 10 and 21, Sheng, as modified by Wang, further teaches and discloses determining which resources, out of a number of resources, are to be comprised in the respective first set and second set of resources (abstract; [0083]; [0084]; teaches a wireless terminal obtaining a first set of radio resource (mode 1 resource) and a second set of radio resources (mode 2 resource) which may be used for requesting resources during a random access procedure). 

Regarding claims 12 and 23, Sheng, as modified by Wang, further teaches and discloses wherein configuring the wireless device comprises indicating the first set and the second set of resources to the wireless device (abstract; [0083]; [0084]; teaches a wireless terminal obtaining a first set of radio resource (mode 1 resource) and a second set of radio resources (mode 2 resource) which may be used for requesting resources during a random access procedure). 

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (U.S. Patent Application Publication # 2016/0094975 A1) in view of Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2009/0316593 A1), and further in view of Seo et al. (hereinafter Seo) (U.S. Patent Application Publication # 2013/0028221 A1).
Regarding claims 11 and 22, Sheng, as modified by Wang, discloses the claimed invention, but may not expressly disclose wherein the determining is based on information related to one or more of: interference characteristics of the number of resources; a configuration of the number of resources in terms of dynamic time division duplex, TDD; transmissions on a backhaul link; and use of corresponding resources in a neighbor network node. 
Nonetheless, in the same field of endeavor, Seo further teaches and suggests wherein the determining is based on information related to one or more of: interference characteristics of the number of resources; a configuration of the number of resources in terms of dynamic time division duplex, TDD; transmissions on a backhaul link; and use of corresponding resources in a neighbor network node ([0015]; number of resources based on configuration in TDD and backhaul link; [0095]; [0186]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate number of resources based on configuration in TDD and backhaul link as taught by Seo with the .

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (U.S. Patent Application Publication # 2016/0094975 A1) in view of Tseng (U.S. Patent Application Publication # 2014/0293898 A1), and further in view of Seo et al. (hereinafter Seo) (U.S. Patent Application Publication # 2013/0028221 A1).
Regarding claims 27 and 29, Sheng, as modified by Tseng, discloses the claimed invention, but may not expressly disclose wherein: a resource being available comprises a time slot of such resource occurring.
Nonetheless, in the same field of endeavor, Seo further teaches and suggests wherein: a resource being available comprises a time slot of such resource occurring ([0165]; [0186]; available SR resources comprising a time resource/slot).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate available time resources/slot of SR resources as taught by Seo with the method as disclosed by Sheng, as modified by Tseng, for the purpose of dynamic use of communication resources and improving setting network resources for data transmission.

Response to Arguments
Applicant’s arguments filed December 17, 2020 with respect to the rejection(s) of claim(s) 1-4, 6-8, 13-15, and 26-29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 
Applicant's arguments with respect to the rejection(s) of claim(s) 9-12 and 20-23 have been fully considered but they are not persuasive. 
Consider claim 9, Applicant argues, on pages 4-5 of the Remarks, that Sheng and Wang do not teach requests made in resources comprised in the second set of resources are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Sheng, as modified by Wang, does teach and suggest requests made in resources comprised in the second set of resources are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources.
Although Sheng teaches and discloses a wireless terminal obtaining a first set of radio resource (mode 1 resource) and a second set of radio resources (mode 2 resource) and using resources that are available from either the first or second set of resources for requesting resources for communication in a random access procedure, Wang is relied upon to teach and disclose the claimed limitation.
Wang clearly teaches and suggests making scheduling requests with dedicated scheduling request resources and scheduling requests with non-dedicated scheduling request resources ([0039]; [0043]; [0044]).  Although Wang may not explicitly disclose the probabilities related to scheduling requests with dedicated scheduling request 
Therefore, based on the broadest reasonable interpretation, the combination of the teaching in Sheng and Wang does teach and suggest, to one of ordinary skill in the art, requests made in resources comprised in the second set of resources are associated with a lower probability of being received by the communication network than requests made in resources comprised in the first set of resources.
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For independent claim 20, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 9.
For dependent claims 10-12 and 21-23, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 9 and 20, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 5, 2021